
	

113 SRES 110 IS: Preventing Duplicative and Overlapping Government Programs Resolution
U.S. Senate
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 110
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2013
			Mr. Coburn (for himself
			 and Mr. Udall of Colorado) submitted the
			 following resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		RESOLUTION
		To prevent the creation of duplicative and
		  overlapping Federal programs.
	
	
		1.Short titleThis resolution may be cited as the
			 Preventing Duplicative and Overlapping
			 Government Programs Resolution.
		2.Reported
			 legislationParagraph 11 of
			 rule XXVI of the Standing Rules of the Senate is amended—
			(1)in subparagraph
			 (c), by striking and (b) and inserting (b), and
			 (c);
			(2)by redesignating
			 subparagraph (c) and subparagraph (d); and
			(3)by inserting
			 after subparagraph (b) the following:
				
					(c)The report
				accompanying each bill or joint resolution of a public character reported by
				any committee (including the Committee on Appropriations and the Committee on
				the Budget) shall contain—
						(1)an analysis by
				the Congressional Research Service to determine if the bill or joint resolution
				creates any new Federal program, office, or initiative that would duplicate or
				overlap any existing Federal program, office, or initiative with similar
				mission, purpose, goals, or activities along with a listing of all of the
				overlapping or duplicative Federal program or programs, office or offices, or
				initiative or initiatives; and
						(2)an explanation
				provided by the committee as to why the creation of each new program, office,
				or initiative is necessary if a similar program or programs, office or offices,
				or initiative or initiatives already
				exist.
						.
			3.Consideration of legislationRule XVII of the Standing Rules of the
			 Senate is amended by inserting at the end thereof the following:
			
				6.
				(a)It shall not be in order in
				the Senate to proceed to any bill or joint resolution unless the committee of
				jurisdiction has prepared and posted on the committee website an overlapping
				and duplicative programs analysis and explanation for the bill or joint
				resolution as described in subparagraph (b) prior to proceeding.
				(b)The analysis and
				explanation required by this subparagraph shall contain—
					(1)an analysis by
				the Congressional Research Service to determine if the bill or joint resolution
				creates any new Federal program, office, or initiative that would duplicate or
				overlap any existing Federal program, office, or initiative with similar
				mission, purpose, goals, or activities along with a listing of all of the
				overlapping or duplicative Federal program or programs, office or offices, or
				initiative or initiatives; and
					(2)an explanation
				provided by the committee as to why the creation of each new program, office,
				or initiative is necessary if a similar program or programs, office or offices,
				or initiative or initiatives already exist.
					(c)This paragraph
				may be waived by joint agreement of the Majority Leader and the Minority Leader
				of the Senate upon their certification that such waiver is necessary as a
				result of—
					(1)a significant
				disruption to Senate facilities or to the availability of the Internet;
				or
					(2)an emergency as
				determined by the
				leaders.
					.
		
